t c memo united_states tax_court hunt sons inc petitioner v commissioner of internal revenue respondent docket no filed date michael p casterton for petitioner christian a speck for respondent memorandum findings_of_fact and opinion beghe judge on date respondent issued a notice_of_deficiency determining the following deficiencies and penalties with respect to petitioner’s federal income taxes accuracy-related_penalty tye dec deficiency sec_6662 a dollar_figure dollar_figure big_number dollar_figure after concessions by the parties the only issues remaining for determination are whether petitioner overstated certain rental expense deductions on six properties and whether petitioner is liable for accuracy-related_penalties under sec_6662' for overstating rental expense deductions on these properties we hold that petitioner deducted rent in excess of the fair market rental value for two of the six properties of dollar_figure for and dollar_figure for and we therefore disallow dollar_figure in deductions we further hold that petitioner is not liable for accuracy-related_penalties under sec_6662 findings_of_fact most of the facts have been stipulated and are so found the stipulation of facts and the related exhibits are incorporated by this reference when petitioner filed its petition in this case its principal_place_of_business was in sacramento california petitioner is a supplier of petroleum products and equipment and ‘unless otherwise indicated section references are to the internal_revenue_code applicable to the tax years in issue and all rule references are to the tax_court rules_of_practice and procedure - - an operator of commercial cardlocks a commercial cardlock is an unstaffed self-service gas station for commercial vehicles to accommodate large trucks cardlocks are usually built on larger parcels on the order of acres than retail gas stations cardlocks are usually built in industrial areas that are easily accessible to trucks rather than the more expensive sites used for retail gas stations cardlocks are open hours a day days a year when using a cardlock the customer must supply and the supplier electronically captures customer and billing information including the date time of day vehicle odometer reading and other miscellaneous information as well as product type and gallons pumped the supplier bills the customer for the gasoline and provides on the bill the detailed information captured at the pump most cardlocks have video surveillance for added security petitioner operated the following five cardlocks in and south watt ave sacramento watt avenue mosquito road placerville mosquito road roseville road north highlands roseville road white rock road rancho cordova white rock road and mother lode drive shingle springs mother lode drive on date petitioner leased the land for a sixth cardlock located pincite fee drive sacramento fee drive - petitioner is a closely_held_corporation warren hunt jr and his wife anita hunt own percent of the stock of petitioner randall dean hunt and his wife cynthia hunt own percent of the stock of petitioner warren hunt iii and his wife rosemarie hunt own percent of the stock of petitioner randall dean hunt and warren hunt iii are the sons of warren hunt jr and anita hunt petitioner paid federal corporate income taxes of dollar_figure for and dollar_figure for for each of and petitioner paid total dividends of dollar_figure petitioner’s shareholders through revocable living trusts own the raw land underlying all the cardlocks operated by petitioner petitioner leases the raw land from its shareholders’ revocable living trusts through ground leases petitioner owns the improvements and operates the cardlock businesses the operation of a cardlock business which reguires the use of underground storage tanks and pipes entails a high degree of financial risk because of the potential for leaks which can cause soil and groundwater contamination that can be very the watt avenue mother lode drive and fee drive land is owned by the warren n hunt iii and rosemarie a hunt revocable_living_trust and the randall dean hunt and cynthia lynne hunt revocable_living_trust the mosquito road roseville road and white rock road land is owned by the warren n hunt jr and anita m hunt revocable_living_trust - - expensive to clean up in the mid-1980s government regulators in california imposed strict new regulations on operators of underground storage tanks requiring the use of double-wall tanks double-wall piping tank-monitoring devices and leakage alarms government regulators also require annual testing of the systems to prevent or minimize soil groundwater and air pollution petitioner spent dollar_figure to clean up a leak at its roseville road site and has incurred expenses of more than dollar_figure to clean up contamination at its placerville plant petitioner paid and deducted the following amounts as rent during and with respect to its cardlock locations property watt avenue dollar_figure dollar_figure mosquito road big_number big_number roseville road big_number big_number white rock road big_number big_number mother lode drive big_number big_number fee drive -- big_number total big_number ‘the fee drive property was leased for only months in at a rent of dollar_figure per month the annual fair market rental value for both and of watt avenue was dollar_figure and of mother lode drive was dollar_figure the fair market rental value of fee drive for the months of during which the property was leased to petitioner was dollar_figure respondent offered no evidence to contradict petitioner’s and petitioner’s experts’ testimony that petitioner -- - paid fair market rental value for the other properties mosquito road roseville road and white rock road ultimate findings_of_fact petitioner paid the following amounts to its shareholders in excess of the fair rental value of the properties property total watt avenue dollar_figure dollar_figure dollar_figure fee drive a total big_number big_number petitioner paid fair market rental value for the other cardlock properties petitioner’s payments in excess of the fair market rental value of the properties are not deductible in computing taxable_income petitioner was not negligent in deducting rent in excess of the fair market rental value of the watt avenue and fee drive properties opinion the parties agree that potential for abuse is inherent in rental transactions between a corporation and its shareholders as we stated in wy’east color v commissioner t c memo a taxpayer generally may deduct reasonable rents paid for property used in a trade_or_business a taxpayer who rents property from a related_person may not deduct more than he or she would have paid if the parties had dealt at arm’s length a taxpayer may deduct only the fair rental value of premises it rents from related_persons we closely scrutinize whether rents exceed fair rental value if the lessor and lessee are related fair rental value is a question of fact citations omitted see also eg 165_f2d_483 5th cir affg 7_tc_1129 associated dentists v commissioner tcmemo_1998_287 we must therefore determine whether and if so to what extent the rents paid_by petitioner to its shareholders and deducted by petitioner were in excess of the fair market rental values of the properties i burden_of_proof before enactment of sec_7491 by the internal_revenue_service restructuring and reform act of rra publaw_105_206 sec a 112_stat_726 it would have been clear that respondent’s determinations in the notice_of_deficiency of the fair market rental values of the properties were entitled to a presumption of correctness and petitioner would bear the burden of proving that respondent’s determinations were incorrect rule a 290_us_111 wy’east color v commissioner supra the court_of_appeals for the ninth circuit has held that the presumption of correctness does not apply where the commissioner takes a position in court that abandons the determination in the notice_of_deficiency 243_f3d_1145 9th cir revg and remanding estate of kaufman v commissioner tcmemo_1999_119 in the case at hand the notice_of_deficiency does not segregate the portion of the excess rental expense disallowance attributable to each property for each year we are therefore unable to determine on a property--by-property basis whether the appraisals of respondent’s expert mr harris are consistent with the determinations contained in the notice_of_deficiency sec_7491 shifts the burden_of_proof to the commissioner if certain requirements are met however sec_7491 applies only to court proceedings arising in connection with examinations commenced after date rra sec c 112_stat_727 neither party offered evidence to show whether the audit in the case at hand was commenced before date however respondent claimed in his pretrial memorandum that the audit was commenced before date and petitioner in its opening brief appears to accept respondent’s allegation by asserting that it has met its burden_of_proof both parties introduced evidence as to the fair market rental values of the watt avenue mother lode drive and fee drive properties the case at hand is not one of those rare cases in which the weight of the evidence adduced by the parties is in equipoise we will therefore determine the fair market rental values of these properties on the basis of the --- - preponderance_of_the_evidence rather than on an allocation of the burden_of_proof with respect to the white rock road roseville road and mosquito road properties only petitioner introduced direct evidence regarding fair market rental value in lieu of offering evidence respondent asks us to infer that the rents on these properties were overstated in the same overall proportion as the rents on the other three properties we decline to do so as discussed infra petitioner has established by a preponderance_of_the_evidence that the rents paid on these properties did not exceed their fair market rental values il fair market rental value of the properties in his notice_of_deficiency respondent disallowed petitioner’s rental deductions in the gross amounts shown on the following table with respect to the six properties under review total rent claimed dollar_figure dollar_figure dollar_figure rent disallowed by respondent big_number rent allowed by respondent big_number big_number big_number respondent determined that the excess rents petitioner paid constituted disguised dividends respondent claims that petitioner’s purpose in disguising the dividends as rental -- - expenses was to avoid the corporate_income_tax by converting nondeductible dividends into deductible rental expenses sec_162 allows as a deduction all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including rentals or other_payments required to be made as a condition to the continued use or possession for purposes of the trade_or_business of property in determining whether the payments here in issue were rental payments deductible under this section the basic question is whether they were in fact rent instead of something else paid under the guise of rent 17_tc_199 affd per curiam 199_f2d_373 6th cir in connection with a lease between related parties the inquiry requires a careful examination of the circumstances surrounding the rental of the property to determine the intentions of the parties in agreeing upon the lease and in fixing the terms thereof 26_tc_49 the question whether payments are rental payments within the meaning of the statute is a question of fact to be resolved on the basis of all the facts and circumstances 31_tc_1009 s ford tractor corp v commissioner 29_tc_833 a the fair market rental value of watt avenue mother lode drive and fee drive both parties submitted substantial evidence concerning the fair market rental value of three of the properties petitioner leased watt avenue mother lode drive and fee drive respondent submitted separate appraisal reports on each of the three properties prepared by kenneth r harris mai of hopkins appraisal services inc a national appraisal firm specializing in the appraisal of petroleum properties mr harris used the same basic methodology for all three properties first mr harris determined the fair_market_value of the land using only the cost approach to value because he found both the market and income approaches to be irrelevant to the appraisal of raw land under the cost approach mr harris determined the sale prices of four or five comparable properties and computed a sale price per square foot for each of the comparable properties he then used his judgment to adjust the sale price per square foot of each of the comparable properties for perceived differences between the comparable properties and the subject very significant adjustments were made leading us to question whether these properties were true comparables adjustments on the fee drive property ranged from to percent and on the mother lode drive property ranged from to percent one of the four comparables on the watt avenue property was adjusted by percent it would be very easy to justify much higher or lower values by making smaller or larger adjustments to the sale prices per square foot used in adjusting the comparable properties because the comparables used by mr harris were so different from the subject properties and thus required such significant discretionary adjustments in order to provide a basis for comparison we are left with some doubt about the reliability of mr harris’s conclusions presumably these were the most comparable properties that mr harris was able to find next mr harris used the adjusted per-square-foot values for the comparable properties to determine the value of the subject properties for two of the properties watt avenue and fee drive mr harris computed an average adjusted price per square foot for the comparable properties which was rounded up to the nearest whole dollar amount per square foot for the remaining property mother lode drive mr harris eliminated the high and low comparable values and used a whole dollar amount in the range of the remaining three values mr harris then computed a fair_market_value for the subject properties by multiplying the per-square-foot values he determined from his average or median adjusted comparable properties by the number of square feet of each of the subject properties after deriving a current fair_market_value for the subject properties mr harris computed the annual fair market rental value of the properties by applying a flat 10-percent capitalization rate to the fair_market_value mr harris based his capitalization rate on conversations with several people who had experience with ground leases with major oil companies all of whom indicated that annual ground lease rates were a flat percent of the current fair_market_value of the land mr harris made no adjustment in the rental ‘the parties’ experts referred to the rate applied to the fair_market_value to compute the first year’s annual rent as a capitalization rate a true capitalization rate is a rate used to convert a perpetual stream of income into a discounted_present_value 75_tc_53 ndollar_figure affd 670_f2d_855 9th cir lanier v commissioner tcmemo_1998_7 we nevertheless recognize that it is common practice to refer to both the capitalization rate and its inverse as the cap rate mr harris’s appraisal and the appraisals of the other experts did not take into account that these properties were subject_to existing ground leases some of which were made in earlier years for example the watt avenue lease was entered into in and provided for annual escalations based on increases in the consumer_price_index none of which were apparently made instead of determining the rent for the years in issue on the basis of market conditions existing at the time the leases were entered into mr harris determined the current fair market lease rate for a new lease the parties should have taken into consideration any change in market conditions a transaction must not be disregarded simply because it was not at arm’s length 220_f2d_171 5th cir our role is merely to limit deductions to the amount that would have been paid if the parties had entered into the transactions at arms length in the absence of arm’s length negotiations ‘an inquiry into what constitutes reasonable rental is necessary to determine whether the sum paid is in excess of what the lessee would have been required to pay had he dealt at arm's length with a stranger ’ 458_f2d_631 9th cir quoting 17_tc_199 affd 199_f2d_373 6th continued capitalization rate for the greater risks involved in leasing property for use as a cardlock operation to a small independent operator such as petitioner rather than to a major oil company using this methodology mr harris determined the fair_market_value and fair market rental value for the three properties to be as follows fair market capitalization fair market property value rate rental value watt avenue dollar_figure dollar_figure fee drive big_number big_number mother lode big_number big_number drive petitioner’s experts criticized mr harris for failing to account for the significant risks a landlord undertakes when leasing property to an independent cardlock operator according to their uncontradicted testimony underground petroleum storage tanks have a history of leaking causing soil and groundwater contamination that must be remediated at significant cost while continued cir affg tcmemo_1970_74 the validity and amount of allowed deductions should not depend on changes in market conditions occurring after the parties’ contractual arrangements were set because neither party offered evidence of changes in market conditions we will assume that market conditions did not change between the lease date and the years in issue petitioner’s witnesses made a strong showing that leasing property for use as a gas station carries with it significant risks for the lessor risks not taken into account in mr harris’s analysis -- - current double-hull tanks provide much greater protection against leaks significant risks still exist both the owner of the land and the tenant are liable under california law for the cost of cleanup even through the tenant whose tanks leak generally is liable under the terms of the lease or under california’s equitable indemnity laws to reimburse cleanup costs paid_by the landlord see eg 516_us_479 reciting that owner ordered by california regulatory authorities to clean up prior owner’s petroleum contamination 859_fsupp_1313 s d cal 1nnocent current owner seeking indemnity from prior owner and operator who caused contamination is not liable to prior operator for contribution 797_fsupp_805 s d cal owner and operator jointly and severally liable to clean up petroleum contamination mangini v aerojet-gen corp cal app 3d doctrine_of equitable indemnity under california law because of the substantial cost of cleaning up soil and groundwater contamination the landlord assumes significant risk when the tenant does not have the financial wherewithal to respond in damages for the cost of cleaning up a petroleum leak in addition property containing underground petroleum storage tanks may become stigmatized because of concern of potential buyers about soil and groundwater contamination -- - stigmatization can cause a reduction in the value of the property even when the environmental hazards have been remediated or mitigated see in re custom distribution servs inc bankr bankr n j reducing fair_market_value of property by percent to account for environmental stigma inmar associates inc v borough of carlstadt a 2d n j not reasonable to conclude that contaminated property is unmarketable but stigma of contamination and other factors suggest that capitalization rate may have to be altered to reflect condition citing patchin valuation of contaminated properties the appraisal journal date a landlord takes on much greater risk when leasing property to an independent operator of cardlocks such as petitioner than when leasing the same property to a major oil company because of the difference in the lessee’s financial strength an independent operator may not have the financial wherewithal to respond to a significant environmental problem which would leave the landlord primarily liable for the cost of the cleanup a landlord would thus likely require a greater return by requiring the payment of more rent when leasing property to a small independent operator of underground storage tanks than when leasing the same property to a major oil company the additional credit risk assumed by a landlord leasing property to an independent cardlock operator rather than a major oil company should be reflected in the capitalization rate or otherwise accounted for in determining the fair_market_value and fair market rental value of the property cf in re custom distribution servs supra pincite ndollar_figure the new jersey supreme court appears to favor an approach that accounts for the stigma of environmental contamination via an adjustment to the capitalization rate inmar associates inc v borough of carlstadt supra pincite suggesting that environmental stigma should be reflected in higher capitalization rate mr harris improperly used a flat 10-percent capitalization rate relying on information concerning the capitalization rates used in leases between landowners and major oil companies we disagree with mr harris’s use of a flat 10-percent capitalization rate in light of the special risks borne by the lessor when leasing property to an independent cardlock operator we also have greater uncertainty about mr harris’s conclusions than we would if the comparable properties were more similar to the subject properties despite these misgivings we give substantial weight to mr harris’s conclusions of value because his report is professionally prepared he is well qualified to make adjustments to equate the comparable properties and he fully disclosed his methodology and analysis -- - we cannot say the same of the reports submitted by petitioner’s experts petitioner submitted reports from two experts patrick d mcintosh a licensed appraiser for mcintosh associates and skip vanderbundt a real_estate agent and senior vice president of cornish carey commercial mr mcintosh supported his testimony with two reports a narrative summary restricted report restricted report in which mr mcintosh had appraised for estate-planning purposes the land both raw and improved and a summary consulting report consulting report in which mr mcintosh determined the fair market rental value of the properties leased by petitioner both reports reach conclusions of value without providing any support or analysis for the conclusions the restricted report describes the real_property and states a conclusion of value nothing is expressed in the report to support mr mcintosh’s conclusion of value in the consulting report mr mcintosh concludes that petitioner’s leases are all within the range of fair market rental values on the basis of one identified lease known as the nella oil lease and mr mcintosh’s knowledge of other lease transactions the specific terms of which mr mcintosh says in the report he cannot disclose in cross-examination and through the testimony of mr harris respondent established that the nella oil property is superior in every way to petitioner’s properties it is a highly visible property in a prime location and is used as a retail gas station convenience store and cardlock operation mr mcintosh discloses no analysis to adjust for the superiority of the nella oil lease he simply attempts to justify petitioner’s lease rates by pointing out that the rent per square foot paid_by nella oil is higher than the rent per square foot paid_by petitioner mr mcintosh criticized mr harris’s report arguing that it is not appropriate to apply a capitalization rate to the fair_market_value of the property to derive the fair market rental value of the property yet ina letter to petitioner dated date criticizing an internal_revenue_service engineer’s report in a prior dispute mr mcintosh stated that ‘petitioner provided a copy of mr mcintosh’s letter to the internal_revenue_service respondent used this letter at trial for impeachment purposes mr mcintosh testified at trial that he reviewed mr vanderbundt’s report and found it to be a sound basis for determining the fair rental value of the subject properties mr vanderbundt relied entirely on a single comparable lease for property in lodi california which i sec_23 miles south of sacramento california near stockton california mr mcintosh was asked at trial whether the modesto and stockton areas are comparable to sacramento a some of the areas around modesto and stockton and i’m familiar with those areas because i do appraising in that area would be familiar similar with many of the areas around the sacramento metropolitan area q mr mcintosh would you ever attempt to use a comparable from areas like modesto or stockton for a property in sacramento continued continued a it would depend on the kind of property i think of some times when they would be very comparable yet in his date letter criticizing respondent’s engineer’s report mr mcintosh stated the irs appraiser appears to feel that the modesto stockton areas are equal to the sacramento area he is either unaware or does not mention that the former areas have been economically depressed for some time while the sacramento area has been rebounding i regularly appraise stations and mini marts in all of these cities i do not consider them equivalent nor would i ever attempt to use comparables from areas like modesto or stockton for a property in sacramento emphasis added at trial mr mcintosh also sought to justify the conclusions reached by mr vanderbundt in his report by stating that he thought the vanderbundt report was well prepared and would meet the requirements for a professional appraisal if mr vanderbundt were licensed as an appraiser as discussed in more detail below mr vanderbundt used as a comparable a single lease transaction between related parties not an arm’s--length transaction mr mcintosh testified that it is appropriate for an appraiser to use a related-party lease as a comparable if he could verify the information and see that it’s factual and that it is pretty much parallel with the rest of the market data that you’ve got while it may be acceptable to mention a related-party transaction as additional support for an appraisal it is clearly improper for an appraiser to rely solely on a related-party lease in determining the fair_market_value of another property the purpose of an appraisal is to determine fair_market_value of the subject property fair_market_value is the price a willing buyer would pay to a willing seller in an arm’s-length transaction with neither party being under compulsion to buy or sell and both having reasonable knowledge of the facts 411_us_546 70_tc_959 a related-party transaction is by definition not an arm’s-length transaction and thus does not provide reliable evidence of the fair_market_value of the comparable_property mr mcintosh’s inconsistent positions continued --- - the recent lease negotiated with the nella oil company in west sacramento gives a cap rate of a range is deemed reasonable and meaningful for comparable purposes mr mcintosh also testified at trial that the nella oil lease would result in a capitalization rate of someplace in the neighborhood of to percent mr mcintosh faced a difficult problem in attempting to justify petitioner’s rental rates because he had previously valued the properties for estate-planning purposes at low values ’ mr mcintosh’s fair_market_value determinations in his estate-planning appraisal were even lower than respondent’s fair_market_value determinations as shown in the following chart continued regarding the comparability of property in modesto or stockton with sacramento depending on whether the analysis supports or contradicts his client’s position and his suggestion that it would be proper for an appraiser to rely solely on a single related-party comparable in determining the fair_market_value of the subject property call into question the independence of his analysis ‘presumably petitioner and its shareholders wanted conservative values for estate-planning purposes so as to minimize gift and estate_taxes mr mcintosh was already bound by the conservative fair_market_value determinations he used in his estate-planning appraisal it is of course easier to justify higher rental rates with higher property values petitioner’s respondent’s estate-planning property appraisal appraisal mr harris mr mcintosh watt avenue dollar_figure dollar_figure fee drive big_number big_number mother lode drive big_number big_number total big_number big_number mr mcintosh did not attempt to apply a capitalization rate to his estate-planning values in order to justify petitioner’s rental rates because such a high capitalization rate could not be supported instead mr mcintosh testified that there is no consistent relationship between the value of land and the rental value of land and that the use of a hypothetical cap rate can only do one thing and that’s get you an inaccurate unrealistic conclusion this is because mr mcintosh claims a tenant will pay more than the fair market rent determined through the application of a capitalization rate applied to the fair_market_value of the property if the tenant can earn a profit at the higher rent we do not find mr mcintosh’s testimony credible in this respect the fair_market_value of the land reflects the highest_and_best_use of the property the capitalization rate reflects the rate of return that the owner would require from and that a tenant would pay to lease the land the capitalization rate reflects prevailing market interest rates for risk-free investments together with a risk premium that takes into account - - the risks of the transaction including the risks involved in the particular real_estate activities in which the tenant proposes to engage see 75_tc_53 ndollar_figure affd 670_f2d_855 9th cir lanier v commissioner tcmemo_1998_7 the capitalization rate although basically related to the rate of interest includes risk and liquidity factors a properly computed fair_market_value and capitalization rate reflect competitive market conditions mr mcintosh’s suggestion that a capitalization rate is properly used to determine fair_market_value from known rental rates but not the other way around is inconsistent with basic mathematical and appraisal principles mr mcintosh’s testimony is also inconsistent with the methodology he used in his date letter criticizing respondent’s methodology we have previously recognized the appropriateness of using capitalization rates to determine the fair market rental value of real_estate for example in clairton slag inc v commissioner tcmemo_1979_485 we stated inasmuch as no comparable leases were available from which to extrapolate the fair rental value of the property the next best_method for determining the fair rental value of the property is the comparable sales_method csm the csm requires the identification of two relevant figures the rate of return on stf the present_value of the property equals the rental value divided by the capitalization rate then as a matter of algebra the rental value must equal the present_value multiplied by the capitalization rate -- - investment an unrelated lessor of comparable_property would require and the fair_market_value of the subject property at the beginning of each lease year xk kek similarly in osterlund inc v commissioner tcmemo_1987_40 we stated all three of these experts used essentially the same method to derive their estimates of the property's fair rental value they first estimated the property's fair_market_value using comparable sales of property they then multiplied their estimates of the property's fair_market_value by a rate of return they believed a lessor of property similar to the property would have required during the years in question upon leasing such property in an arm's-length_transaction we agree with the parties that this is a reasonable method for determining the fair rental value of the property we are not bound by the opinion of any expert witness and may accept or reject expert testimony in the exercise of sound judgment 304_us_282 92_tc_312 we give very little weight to mr mcintosh’s testimony because his reports contain no analysis and little reliable data to aid us in determining the fair market rental value of the subject properties and because his testimony on a number of matters was simply not credible we also give little weight to mr vanderbundt’s report mr vanderbundt’s report was based on a single comparable to support his rental rate conclusions his comparable was a lease between related parties for a property in lodi california which had been supplied to him by petitioner this single - - related-party lease does not provide reliable information concerning fair market values however we do agree with mr mcintosh’s and mr vanderbundt’s testimony that the capitalization rate used in determining the fair market rental value of property should reflect the additional risks incurred by a landlord in leasing land to an independent cardlock operator such as petitioner rather than a major oil company we find that a 13-percent capitalization rate is an accurate assessment of the rate of return that an arm’s-length lessor would have required from petitioner during and a capitalization rate of percent is in the range of rates suggested by mr mcintosh in his date letter and is in the upper range of rates that mr mcintosh claims would be derived from the nella oil lease which was entered into in the same general timeframe as petitioner’s leases and was to a similar independent operator mr harris credibly testified that a flat 10-percent rate would be appropriate for leases to major oil company tenants however the 10-percent rate fails to take into account the environmental credit risks borne by a landlord when leasing property to an independent cardlock operator a 3-percent risk premium seems appropriate to us in light of the substantial additional risks a landlord incurs when leasing property to an independent operator of underground storage tanks therefore we - - will apply a 13-percent capitalization rate in determining the fair rental value of the properties using the market values determined by mr harris values that petitioner’s expert mr mcintosh conceded were if anything on the high side and using a capitalization rate of percent we conclude that the fair market rental values of the properties were as follows fair market capitalization fair market property value rate rental value watt avenue dollar_figure dollar_figure mother lode drive big_number big_number fee drive big_number big_number petitioner is not entitled to deduct the amounts paid as rent in excess of the fair market rental value of the property the excess amounts paid as rent were in the following amounts property rent paid fair market rent ebxcess watt avenue dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure mother lode drive big_number big_number big_number big_number --- fee drive ‘big_number total big_number big_number big_number big_number ‘the fee drive property was leased for only months in at a rent of dollar_figure per month inasmuch as the fee drive property was leased for only months we have used four-twelfths of the annual fair market rental value -- p7 - b fair market rental value of remaining properties to show that the rents petitioner paid on the remaining properties were fair market rents petitioner offered the testimony of its president and shareholder randall dean hunt and the opinions of messrs mcintosh and vanderbundt respondent offered no evidence to contradict petitioner’s position or the testimony of its expert witnesses at trial respondent’s expert mr harris testified that he had appraised all six properties when the court asked respondent how it was to determine the fair market rental values of the remaining three properties when respondent had not filed mr harris’s appraisal reports with respect to these properties respondent’s counsel replied your honor to be perfectly honest with you respondent was prepared to concede that the other three properties’ rental rates were reasonable however upon receiving mr mcintosh’s reports we kind of concluded that perhaps looking at just mr mcintosh’s reports and mr vanderbundt’s report that maybe they weren’t so reasonable and that’s why we’re not willing to concede that point at this point but i think mr harris concluded that they were reasonable and we didn’t feel that there was any need to submit his reports to the court respondent offered no evidence to suggest that the rents paid_by petitioner on the remaining three properties exceeded their fair market rental values respondent asks us to infer that petitioner must also have paid excess rents on the other three - - properties because petitioner paid rents in excess of fair market rental value on two of the three properties for which respondent submitted evidence ’ we do not draw the inference respondent asks for petitioner is entitled to prevail if a preponderance_of_the_evidence shows that the rents paid were not in excess of the respective fair market rental values of the remaining properties petitioner has come forward with evidence to show that the rental rates it paid represented fair market rental values for the remaining three properties petitioner submitted testimony from its president and two expert witnesses to support its rental values because respondent failed to submit any contrary direct evidence a preponderance_of_the_evidence supports petitioner’s position while the preponderance_of_the_evidence supports petitioner’s rental rates we are not entirely satisfied by the evidence presented by the parties petitioner’s evidence was subject_to all the infirmities noted above with respect to the expert testimony of messrs mcintosh and vanderbundt we refer specifically to the fair market values of the remaining properties found by mr mcintosh in his original report for estate_planning purposes which we have no doubt were of course respondent asserted at trial and on brief without submitting any evidence to support his assertion that the rents for the three remaining properties were excessive - - substantially understated and to the complete lack of data and analysis contained in the expert reports offered by petitioner using mr mcintosh’s estate-planning appraisal values as respondent requests and our 13-percent capitalization rate would have resulted in very substantial excessive rents ' we believe this is attributable to mr mcintosh’s undervaluing of the properties for estate-planning purposes rather than to petitioner’s overstating of the rents while we would have preferred to base our decision on a record containing expert testimony supported by complete data and thorough unbiased analysis we must to do the best we can with the evidence presented by the parties we are comforted in the correctness of our conclusion that petitioner paid fair market rents for the remaining three properties by respondent’s admission that mr harris respondent’s expert had concluded that the rents for these three properties were not excessive mapplying a 13-percent capitalization rate to mr mcintosh’s fair market values would have resulted in fair market rent of dollar_figure per year for mosquito road dollar_figure for roseville road and dollar_figure for white rock road using these fair market rental values petitioner would have overstated the fair market rents for these three properties for the years in issue by dollar_figure ‘because respondent’s appraiser used a flat 10-percent capitalization rate to determine fair market rental value respondent’s expert must have determined fair market values exceeding dollar_figure for mosguito road dollar_figure for roseville road and dollar_figure for white rock road--many times the values determined by mr mcintosh who valued the properties at continued - - we therefore find that the rents petitioner paid on the remaining properties did not exceed the fair market rental values of the properties tilt penalties respondent argues that petitioner should be liable for a percent accuracy-related_penalty by reason of petitioner’s negligence under sec_6662 respondent claims that the magnitude of the discrepancy between the rent paid and the fair market rental value of the properties establishes negligence respondent offers no other evidence of negligence than the magnitude of the discrepancy respondent argues that a negligence_penalty is mandated where the taxpayer fails to offer credible independent evidence continued dollar_figure dollar_figure and dollar_figure respectively even using a 13-percent capitalization rate would result in values of dollar_figure dollar_figure and dollar_figure for mosquito road roseville road and white rock respectively under any scenario mr mcintosh’s estate-planning appraisal substantially undervalued the properties 2in connection with additions to tax and penalties sec_7491 places a burden of production on the commissioner in cases involving examinations commenced after date internal_revenue_service restructuring and reform act of publaw_105_206 sec 112_stat_726 neither party offered evidence to show when the audit was commenced however respondent claimed in his pretrial memorandum that the audit was commenced before date and petitioner in its opening brief appeared to accept the burden_of_proof whether sec_7491 applies here is irrelevant because petitioner is entitled to prevail on a preponderance_of_the_evidence --- - to show how the lease rents were determined citing duplicating supply co v commissioner tcmemo_1993_451 in duplicating supply the court recognized that the taxpayer had the burden of establishing that it was not negligent in setting the rent for the property as the commissioner had determined in the notice_of_deficiency the taxpayer had substantially overstated rent charging for year’s rent percent of the fair_market_value of the property had made no investigation of the market before setting the rent and offered no explanation to show how the rental figure had been determined the case at hand is easily distinguished from duplicating supply the uncontradicted evidence indicates that petitioner made efforts to determine the correct rents by contacting real_estate agents before setting the rents petitioner’s president and shareholder randall dean hunt testified that before entering into each of the leases he or his father before him asked several different brokers whether the rental rate was reasonable respondent argues that even though mr hunt named the brokers he and his father spoke with mr hunt’s testimony was self-serving and should be disregarded because petitioner did not call the brokers as witnesses respondent asks us to disregard mr hunt’s testimony because it is self-serving and uncorroborated by any independent witnesses citing 6_tc_1158 affd on other grounds 162_f2d_513 10th cir in wichita terminal we recognized that the commissioner has no obligation to introduce evidence to rebut an allegation by the taxpayer where the taxpayer failed to introduce one scintilla of evidence to support its allegation in that case we stated the rule is well established that the failure of a party to introduce evidence within his possession and which if true would be favorable to him gives rise to the presumption that if produced it would be unfavorable id however as we stated in sisson v commissioner t c memo this rule originates in lord mansfield’s observation that all evidence is to be weighed according to the proof which it was in the power of one side to have produced and in the power of the other to have contradicted 275_us_13 quoting blatch v archer cowper 160_us_379 what lord mansfield did not say but what the supreme court added is that the rule is to be applied cautiously and only in cases where the evidence is possessed by one party and not accessible to the other party mammoth oil co v united_states supra pincite this qualification mitigates the rigor with which the rule might otherwise restrict the ability of the parties to present their cases as they choose the gualification makes clear that in our judicial system the trial court’s role is to decide cases on the evidence presented not on imaginable evidence not presented fuller the problems of jurisprudence temp ed the moral force of a judgment of decision will be at a maximum when the judge decides the case solely on the basis of the evidence and arguments presented to him - - in the case at hand the witnesses to the conversations were equally available to petitioner and respondent petitioner was not required to call witnesses to corroborate the testimony it offered if respondent did not believe the testimony he should have called witnesses or taken other discovery to impeach mr hunt’s testimony respondent offered no evidence to call into question the truth of mr hunt’s testimony in addition the magnitude of the discrepancy is not nearly as significant as it was in duplicating supply co v commissioner supra we have found that petitioner overstated rent on only two of the six properties and charged as total annual rent less than percent of what we have found and what respondent’s expert claimed to be the fair_market_value of these properties petitioner’s rental payments exceeded the fair market rental value of the watt avenue property by approximately percent and the fee drive property by approximately percent while petitioner did overstate rental deductions on these two properties we do not find that the overstatements were of sufficient magnitude to mandate a determination that petitioner was negligent in setting the rents we therefore 13tn petitioner charged rent of dollar_figure for watt avenue on a value of dollar_figure resulting in a rental rate of percent of value in petitioner charged dollar_figure in rent for watt avenue and annualized rent of dollar_figure on fee avenue for total rent of dollar_figure on a value of dollar_figure or approximately percent of value - -- conclude that petitioner is not liable for an accuracy-related_penalty on the grounds of negligence under sec_6662 after giving effect to the parties’ concessions decision will be entered under rule
